As filed with the Securities and Exchange Commission on December 11, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CIGNA Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 06-1059331 (IRS Employer Identification No.) Two Liberty Place, 1601 Chestnut Street Philadelphia, Pennsylvania 19192-1550 (Address of principal executive offices)(Zip Code) CIGNA Deferred Compensation Plan (Full title of the plan) Nicole S. Jones Corporate Secretary CIGNA Corporation Two Liberty Place 1601Chestnut Street Philadelphia, PA19192-1550 (Name and address of agent for service) (215) 761-1000 (Registrant’s telephone number, including area code) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price (2) Amount of registration fee Deferred Compensation Obligations (1) $20,000,000 100% $20,000,000 $614.00 (1)The Deferred Compensation Obligations are unsecured and unfunded general obligations of CIGNA Corporation to pay certain deferred compensation in the future in accordance with the terms of the CIGNA Deferred Compensation Plan. (2)Estimated solely for purposes of determining the registration fee in accordance with Rule 457(h) under the Securities Act of 1933. 1 Note on Filing History On November 12, 1999, CIGNA Corporation filed a registration statement on Form S-8 (File No. 333-90785), registering $30,000,000 of Deferred Compensation Obligations to be offered under the CIGNA Deferred Compensation Plan (the Plan).On November 2, 2005, CIGNA Corporation filed a registration statement on Form S-8 (File No. 333-129395), registering an additional $10,000,000 of Deferred Compensation Obligations to be offered under the Plan.CIGNA is filing this registration statement to register an additional $20,000,000 of Deferred Compensation Obligations under the Plan. Part I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The Section 10(a) prospectus relating to the Plan is omitted from this registration statement pursuant to the Note to Part I of Form S-8. Part II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT As permitted by General Instruction E to Form S-8, the contents of CIGNA’s registration statements on Form S-8 (File No. 333-129395 and 333-90785), covering Deferred Compensation Obligations to be offered under the Plan, are incorporated by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Philadelphia, Commonwealth of Pennsylvania, on this11th day of December, 2007. CIGNA CORPORATION By:/s/ Nicole S. Jones Nicole S. Jones Corporate Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on December 11, 2007. Principal Officers: Directors:* H. Edward Hanway* Robert H. Campbell Chairman, Chief Executive Officer and a Director Isaiah Harris, Jr. Jane E. Henney, M.D Peter N. Larson Principal Financial Officer: Roman Martinez IV James E. Rogers By: /s/ Michael W. Bell Harold A. Wagner Michael W. Bell Carol Cox Wait Executive Vice President Eric C. Wiseman and Chief Financial Officer Donna Zarcone William D. Zollars Date: December 11, 2007 Principal Accounting Officer: By: /s/ Annmarie T. Hagan Annmarie T. Hagan Vice President and Chief Accounting Officer Date: December 11, 2007 *By: /s/ Nicole S. Jones Nicole S. Jones Attorney-in-Fact Date: December 11, 2007 3 EXHIBIT INDEX Number Description Method of Filing 4 CIGNA Deferred Compensation Plan of 2005, effective as ofJanuary 1, 2005 Filed herewith. 5 Opinion of Counsel as to legality of securities Filed herewith. 23.1 Consent of Counsel (included in Exhibit 5) Filed herewith. 23.2 Consent of Independent Registered Public Accounting Firm Filed herewith. 24 Powers of Attorney Filed as Exhibit 24.1 to CIGNA's Post-Effective Amendment No 1 to Form S-8 Registration Statement dated August 3, 2007 and incorporated herein by reference. 4
